Citation Nr: 9914038	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-17 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to education benefits pursuant to Chapter 30, 
United States Code after May 11, 1998.



INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1979, and from June 1981 to December 1989.

This appeal arises from a May 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


REMAND

In his October 1998 substantive appeal the veteran requested 
an opportunity to present testimony before a Member of the 
Board who was conducting travel board hearings at the 
Regional Office.  The veteran repeated this request in 
correspondence signed in March 1999.

Therefore, this case is REMANDED for the following action:

The RO should schedule the veteran to 
appear for a hearing before a traveling 
Member of the Board of Veterans' Appeals.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


